                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON



ANDREW GUY MORET,                                                   Case No. 6:18-cv-01105-MK

               Plaintiff,                                                                 ORDER

       v.

OREGON STATE HOSPITAL,
POORNIMA RANGANATHAN,
ANDREA DAILEY,

            Defendants.
____________________________

MCSHANE, District Judge:

       Magistrate Judge Kasubhai filed a Findings and Recommendation (ECF No. 78), and the

matter is now before this Court on plaintiff’s objections. See 28 U.S.C. § 636(b)(1)(B), Fed. R.

Civ. P. 72(b). I review de novo. United States v. Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998).

I find no error and conclude the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation issued on April 12, 2021

(ECF No. 78) is ADOPTED in full. Defendants’ Motion for Summary Judgment (ECF No. 62) is

GRANTED and plaintiff’s Motion for Summary Judgment (ECF No. 61) is DENIED. Plaintiff’s


1 – ORDER
state law tort claims and his claims against Oregon State Hospital are DISMISSED. Plaintiff’s

Motion to Transfer Case to state court (ECF No. 81) is DENIED.

       Plaintiff also seeks to reinstate his claims brought under 42 U.S.C. § 1983 against

defendants Ranganathan and Dailey based on video evidence he submitted. The video evidence

from the Washington County Jail is not relevant to his § 1983 claims alleging the involuntary

administration of medication at Oregon State Hospital. Accordingly, I reaffirm my adoption of

Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 52) issued on September

17, 2019, and plaintiff’s Motion to Reinstate Claims (ECF No. 83) is DENIED.

IT IS SO ORDERED.

       DATED this 12th day of May, 2021.


                                             s/ Michael J. McShane
                                             MICHAEL J. MCSHANE
                                             United States District Judge




2 – ORDER
